 1   HILARY POTASHNER                                               FILED
                                                          CLERK, U.S. DISTRICT COURT
     Federal Public Defender
 2   MARK R. DROZDOWSKI (Bar No. 166669)
     (E-mail: Mark_Drozdowski@fd.org)                      November 26, 2018
 3   MICHAEL PARENTE (Bar No. 288652)
     (E-mail: Michael_Parente@fd.org)                   CENTRAL DISTRICT OF CALIFORNIA
 4   Deputy Federal Public Defenders                                 CSI
                                                          BY: ___________________ DEPUTY
     321 East 2nd Street
 5   Los Angeles, California 90012-4202
     Telephone: (213) 894-1798
 6   Facsimile: (213) 894-0310
     Attorneys for Petitioner
 7   MARCO ANTONIO VILLAGRAN
 8   XAVIER BECERRA
     Attorney General of California
 9   DANIEL ROGERS
     Supervising Deputy Attorney General
10   MEREDITH S. WHITE
     Deputy Attorney General
11   State Bar No. 255840
     JENNIFER A. JADOVITZ
12   Deputy Attorney General
     State Bar No. 207004                      NOTE CHANGES MADE
13    600 West Broadway, Suite 1800
      San Diego, CA 92101                           BY THE COURT
14    P.O. Box 85266
      San Diego, CA 92186-5266
15    Telephone: (619) 738-9213
      Fax: (619) 645-2191
16    E-mail: Jennifer.Jadovitz@doj.ca.gov
      E-mail: Meredith.White@doj.ca.gov
17   Attorneys for Respondent
18
                          UNITED STATES DISTRICT COURT
19
                         CENTRAL DISTRICT OF CALIFORNIA
20
21
     MARCO ANTONIO VILLAGRAN,                Case No. ED CV 16-2251-GW (SS)
22
           Petitioner,
23
           v.                                JOINT STIPULATION AND [PROPOSED]
24                                           PROTECTIVE ORDER
     ROBERT FOX, Warden,
25
           Respondent.
26
27
28
 1         Pursuant to Bittaker v. Woodford, 331 F.3d 715 (9th Cir. 2003) (en banc) and
 2   Lambright v. Ryan, 698 F.3d 808, 818-19 (9th Cir. 2012), Petitioner and Respondent,
 3   through their respective counsel, hereby stipulate, agree and request that this Court
 4   enter the following protective order regarding: (1) petitioner’s implied waiver of
 5   attorney-client privilege; (2) documents from trial counsel’s files provided to
 6   Respondent during this habeas action; (3) related testimony provided at the evidentiary
 7   hearing or depositions in this matter; and (4) any reference to such documents or
 8   testimony in the parties’ briefing submitted to the Court.
 9         1.     Because Petitioner has alleged that his trial counsel provided ineffective
10   assistance of counsel, he has impliedly waived his attorney-client privilege. This waiver
11   is narrow and does not extend beyond the adjudication of the ineffectiveness claim in
12   this federal habeas proceeding.
13         2.     All privileged documents 1 and testimony produced to Respondent or
14   presented in this action may be used only for purposes of litigating this habeas corpus
15   proceeding by: (a) Petitioner and the members of his legal team (i.e., lawyers,
16   paralegals, investigators, and support staff, assigned to Villagran v. Fox by the Office
17   of the Federal Public Defender, and persons retained by Petitioner’s counsel to litigate
18   this matter, including, but not limited to, outside investigators, consultants and expert
19   witnesses); and (b) Respondent and the members of his legal team (i.e., lawyers,
20   paralegals, investigators, and support staff, assigned to Villagran v. Fox by the
21   California Department of Justice, Attorney General’s Office, and persons retained by
22   Respondent’s counsel to litigate this matter, including, but not limited to, outside
23   investigators, consultants and expert witnesses). This Protective Order extends to
24   members of the legal teams and all persons retained by the parties to litigate this matter.
25   All such individuals shall be provided with a copy of this Protective Order.
26
27
     1
      As used in this joint stipulation, the word “privileged” encompasses both the attorney-
28
     client privilege and materials subject to the attorney work product doctrine.
                                                    2
 1         3.     Except for disclosure to the persons and agencies described in Paragraph
 2   2, disclosure of the contents of the documents and testimony and the documents and
 3   testimony themselves shall not be made to any other persons or agencies, including, but
 4   not limited to, prosecutorial agencies and law enforcement personnel, without the
 5   Court’s order.
 6         4.     Privileged documents and testimony shall be clearly designated as such by
 7   labeling the documents or testimony in a manner that does not prevent reading the text
 8   of the document. Before the evidentiary hearing, Petitioner shall file a copy of trial
 9   counsel’s entire file as an exhibit. Documents from trial counsel’s file shall be subject
10   to this Protective Order and shall remain confidential and sealed.
11         5.     In addition, within 7 days of receiving the evidentiary hearing transcript,
12   Petitioner shall designate the portions of testimony subject to Bittaker protection. These
13   portions of testimony shall remain confidential and sealed.
14         6.     All privileged documents and testimony submitted to this Court shall be
15   submitted under seal pursuant to CR 79 in a manner reflecting their confidential
16   nature and designed to ensure that the privileged material will not become part of the
17   public record. Privileged testimony from the evidentiary hearing shall be clearly
18   designated as such by marking the transcripts of the proceeding. Any pleading or other
19   papers served on opposing counsel or filed or lodged with the Court that contains or
20   reveals the substantive content of the privileged matter shall be filed under seal.
21         7.     The parties shall tailor their documents to limit, as much as practicable, the
22   quantity of material that is to be filed under seal. When a pleading or document
23   contains only a limited amount of privileged content, a party may file a complete copy
24   under seal and simultaneously file a redacted version for the public record, blocking out
25   the limited matter comprising the confidential information.
26         8.     Petitioner’s disclosure of documents from trial counsel’s file in this action,
27   and related testimony by Petitioner or members of Petitioner’s trial team at the
28   evidentiary hearing in this case, does not constitute a waiver of Petitioner’s rights under
                                                   3
 1   the Fifth and Sixth Amendments to the United States Constitution or analogous
 2   provisions of the California Constitution in the event of any retrial.
 3         9.     This order shall continue in effect after the conclusion of this habeas
 4   corpus action. Any modification or vacation of this order shall be made only after
 5   notice to and an opportunity to be heard from both parties.
 6                                           Respectfully submitted,
 7
 8                                           HILARY POTASHNER
                                             Federal Public Defender
 9
10   DATED: November 16, 2018            By /s/ Michael Parente
                                           MICHAEL PARENTE
11                                         MARK R. DROZDOWSKI
                                           Deputy Federal Public Defenders
12                                         Attorneys for Petitioner
                                           MARCO ANTONIO VILLAGRAN
13
14
                                             XAVIER BECERRA
15                                           Attorney General of California
16
     DATED: November 16, 2018            By /s/
17                                         JENNIFER A. JADOVITZ
                                           MEREDITH S. WHITE
18                                         Deputy Attorney General
                                           Attorneys for Respondent
19                                         ROBERT FOX
     IT IS SO ORDERED:
20
21   For good cause shown, under seal filings must comply with Local Rule 79.
22
23   DATED: November 26, 2018                            /S/
                                             HON. SUZANNE H. SEGAL
24                                           United States Magistrate Judge
25
     Presented by:
26
     /s/ Michael Parente
27   MICHAEL PARENTE
     MARK R. DROZDOWSKI
28
                                                   4
 1   Deputy Federal Public Defenders
     Attorneys for Petitioner
 2   MARCO ANTONIO VILLAGRAN
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       5
